SUMMARY ORDER
The Supreme Court has long held that “federal courts are without power to decide questions that cannot affect the rights of litigants in the case before them.” North Carolina v. Rice, 404 U.S. 244, 246, 92 S.Ct. 402, 30 L.Ed.2d 413 (1971). As a preliminary matter, we must therefore determine whether there is a live case or *313controversy before us. If the case is moot, then federal courts lack subject matter jurisdiction and must dismiss. Fox v. Bd. of Trustees of the State Univ. of N.Y., 42 F.3d 135, 140 (2d Cir.1994).
The interest that the parties before us had in the instant case depended on their obtaining a judgment in an ongoing securities litigation. The parties, however, have lost in that litigation, and the judgment against them has now been affirmed on appeal. See In re Williams Secs. Litig.— WCG Subclass, 558 F.3d 1130 (10th Cir.2009). As a result, they no longer have an interest in the question before us, and the case is now moot.
Accordingly, the appeal is DISMISSED as moot.